Citation Nr: 0828539	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-26 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 40 percent for cervical 
strain with C5-6 angulation, status post 
laminectomy/foraminotomy.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to 
October 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.


FINDINGS OF FACT

1.  The veteran is in receipt of the maximum schedular rating 
available based on orthopedic manifestations of the cervical 
spine for the full pendency of the claim on appeal.

2.  The veteran's neurological manifestations of his cervical 
spine disability have been less than mild.

3.  Although some radiculopathy and neuritis has been 
diagnosed as attributable to cervical spine disability, no 
muscle spasm has been demonstrated, reflexes have been 
normal, sensory examination has been normal more often than 
not, and the neuritis attributed to the diseased disc has 
been described as not interfering with the veteran's 
occupation or usual daily activities.

4.  There is insufficient evidence to demonstrate that the 
veteran has incapacitating episodes due to cervical spine 
disability, where an incapacitating episode is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for cervical strain with C5-6 angulation, status post 
laminectomy/foraminotomy, are not met for the period prior to 
September 26, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5287, 5290 (2003); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect prior to, 
and from, September 23, 2002).
 
2.  The criteria for a disability rating in excess of 40 
percent for cervical strain with C5-6 angulation, status post 
laminectomy/foraminotomy, are not met for the period from 
September 26, 2003, forward.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5287, 5290 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (as in effect 
from September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (as in effect from September 23, 2002, through September 
25, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  (Element (4), 
the requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim, was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).)  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In a letter dated in March 2006, VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

October 2003 and May 2008 VCAA notice letters explained the 
evidence necessary to substantiate the claim for an increased 
rating.  The letters also informed the veteran of his and 
VA's respective duties for obtaining evidence.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

The supplemental corrective VCAA notice letter sent to the 
veteran in May 2008 made specific reference to the relevant 
diagnostic code rating criteria and other applicable 
information.  Further, the initial October 2003 VCAA notice 
letter was specific as to the types and sources of evidence 
that could substantiate a claim for an increased rating.  The 
Board finds that the October 2003 VCAA notice and 
supplemental corrective May 2008 VCAA notice, when viewed in 
conjunction with one another, satisfy the requirements of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, 
the Board notes that in June 2008, the veteran responded to 
the May 2008 corrective VCAA notice by indicating that he had 
no other evidence or information to give VA to support his 
claim and requested that his claim be decided as soon as 
possible. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although 
evolving requirements of VCAA notice were not all completed 
prior to the initial adjudication, the claims have been 
readjudicated thereafter, most recently in a June 2008 
supplemental statement of the case, and the veteran has 
repeatedly indicated that he has no further evidence to 
submit in support of his claim.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims files contain 
service medical records, reports of post-service treatment, 
and reports of VA examinations.  Additionally, the claims 
files contain the veteran's statements in support of his 
claims.  The Board has reviewed such statements and concludes 
that although it is clear that he is receiving ongoing 
private treatment, he has declined to submit additional 
releases for VA to obtain the medical information or to 
obtain the records himself and send them to VA.  Instead, he 
has repeatedly indicated he has no further evidence to submit 
in support of his claim. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, VA has obtained all 
available evidence for which it has received proper 
authorization to do so.  There is no indication in the claims 
files that there are additional available relevant records in 
the possession of the Federal government, and the veteran has 
not identified other additional relevant records that he 
requests that VA obtain or desires to submit himself.  The 
duty to assist in the development and the adjudication of a 
claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Without further participation from the veteran in this 
regard, there is no further evidence available to VA for 
purposes of adjudication of the veteran's claim.

Factual Analysis

General Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49.  The Board 
must consider 38 C.F.R. § 4.40, regarding functional loss due 
to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination or pain on movement of a joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United 
States Court of Appeals for Veterans Claims has emphasized 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on motion.  DeLuca.  The provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered when 
assigning an evaluation for degenerative or traumatic 
arthritis.  VAOPGCPREC 9-98.  The intent of the schedule is 
to recognize actually painful motion with joint or 
periarticular pathology as productive of disability.  

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, staged ratings are also 
appropriate for an increased rating claim, if the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

VA Examination Results and Private Records of Treatment

There are of record private records of treatment for the 
veteran's service-connected cervical spine dated from March 
2003, received from the veteran in connection with his claim.  
(There are also records dated in December 2002 from Tri-
county Baptist Hospital, but these records relate to throat 
discomfort after swallowing glass.)  The records of treatment 
from March 2003 forward are significant for showing the 
veteran has a moderate-sized disc protrusion at the C6-7 
level of the cervical spine.  (See Baptist Hospital MRI dated 
in March 2003, Jewish Hospital CT-scan of the cervical spine 
dated in May 2003.)  During treatment with C.P., MD, in April 
2003, the veteran's neck was noted to be supple without 
adenopathy.  He had a well-healed linear scar from C7 to C2.  
Cranial nerves II through XIII were intact, and there was no 
sensory or motor deficit found.  The relevant diagnosis was 
cervical degenerative joint disease, disc herniation post-
fusion.  In May 2003, the veteran was diagnosed by Dr C.P., 
as having cervical degenerative joint disease and 
radiculopathy.  In July 2003, the diagnosis was C5/C6 disc 
herniation, with radicular symptoms persisting, somewhat 
improved with nerve root epidural injection.  A VA examiner 
in October 2003 essentially found that the disc bulge was 
attributable to the veteran's current service-connected 
cervical spine disability.  The private treatment records are 
generally consistent with VA examination results, but do not 
include specific findings as to range of motion and 
neurological testing and thus, in contrast to the VA 
examination results, are not sufficient for purposes of 
assigning ratings under the applicable VA rating codes.  
Accordingly, the Board will focus primarily on the October 
2003, May 2007, December 2007, and January 2008 VA 
examination results in adjudicating the veteran's claim, and 
will afford those findings the greatest probative weight.  
The veteran has contended that a disc bulge at C6-7 is part 
of his current service-connected disability.  He is advised 
that all residuals of this aspect of his service-connected 
disability are contemplated in the Board's adjudication of 
his claim for an increased rating.  

At a VA examination in October 2003, there was stiffness of 
the paraspinal muscles to palpation.  Forward flexion as 
performed by the veteran was to 15 degrees, and extension was 
to 10 degrees.  Right and left lateral flexion was not 
performed by the veteran, as he stated he was unable to move 
his neck due to pain.  When asked to rotate his neck, he 
stated he could not turn his neck, in that he had to turn his 
whole body when looking to the right or to the left.  His 
upper extremities showed no sign of any muscle atrophy.  On 
examination, he appeared to have diminished grip strength.  
The upper extremity reflexes were equal and symmetric 
bilaterally.  Sensory examination showed no deficits.  The 
diagnoses were 1) chronic cervical neck pain and cervical 
strain with a history of C5-C6 fusion, and 2) history of 
cervical bulging disc.  

At a VA examination in May 2007, the veteran indicated that 
he had experienced 52 incapacitating episodes over the past 
year, with each one lasting a day or maybe a little longer, 
and requiring that he take pain medication and lay down.  On 
examination of the cervical spine, there was no spasm, no 
atrophy, no guarding, no pain with motion, no tenderness, and 
no weakness.  Posture was normal, head position was normal, 
and the spine was symmetrical in appearance.  There were no 
abnormal spinal curvatures.  Strength of the elbows, wrists, 
fingers, and thumbs was 5/5 bilaterally.  Sensitivity of the 
upper extremities to vibration, pain, light touch, and 
position sense was normal bilaterally.  There was no abnormal 
sensation of the upper extremities.  Reflexes of the biceps, 
triceps, and brachioradialis were normal bilaterally.  The 
examiner indicated that there was cervical spine ankylosis of 
"part of" the cervical spine in the neutral position.  
There was no thoracolumbar spine ankylosis and there was no 
indication of unfavorable ankylosis.  Range of motion of the 
cervical spine was flexion to 25 degrees, with pain at 25 
degrees; extension to 20 degrees, with pain at 20 degrees; 
left lateral flexion to 30 degrees, with pain at 30 degrees; 
right lateral flexion to 30 degrees, with pain at 30 degrees; 
left lateral rotation to 30 degrees, with pain at 30 degrees; 
and right lateral rotation to 20 degrees, with pain at 20 
degrees.  The veteran indicated that he had lost 8 weeks from 
work in the last 12 months due to his cervical pain and 
headaches. 

At a VA examination in December 2007, examination of the 
cervical spine revealed no spasm, no atrophy, no guarding, no 
pain with motion, no tenderness, and no weakness.  Posture 
was normal, head position was normal, and the spine was 
symmetrical in appearance.  There were no abnormal spinal 
curvatures.  Strength of the elbows, wrists, fingers, and 
thumbs was 5/5 bilaterally.  Sensitivity of the upper 
extremities to vibration, pain, light touch, and position 
sense was normal bilaterally.  There was no abnormal 
sensation of the upper extremities.  Reflexes of the biceps, 
triceps, and brachioradialis were normal bilaterally.  The 
veteran could not recall how much time he had lost from work 
over the past year.  

An electromyography conducted in January 2008 in association 
with the VA examination was normal, with no electrodiagnostic 
evidence of a right median or ulnar mononeuropathy, brachial 
plexopathy, peripheral neuropathy, or myopathy.  The examiner 
found that there was nerve dysfunction, specifically finding 
that there was no paralysis or neuralgia present, but that 
there was neuritis present.  He opined that this nerve 
dysfunction would have no effect on the veteran's occupation 
and no effect on the veteran's usual daily activities.  

Changes and effective dates of rating criteria

The veteran's claim for an increased rating for cervical 
spine disability was received on June 9, 2003.  As such, the 
rating period for consideration on appeal is from June 9, 
2002.  See 38 C.F.R. § 3.400(o)(2).  The Board notes that 38 
C.F.R. § 4.71a, Diagnostic Code 5293, was revised effective 
September 23, 2002 (see 67 Fed. Reg. 54,345 (August 22, 
2002)). The diagnostic code criteria for rating disabilities 
of the spine were thereafter revised effective September 26, 
2003 (see 68 Fed. Reg. 51,454 (Aug. 27, 2003)).  With respect 
to the change in the regulations, where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent or direction from the VA Secretary to the contrary.  
The veteran is entitled to the application of the version of 
the regulation that is most favorable to him from the 
effective date of the new criteria, but only the former 
criteria are to be applied prior to the effective date of the 
new criteria.  See VAOPGCPREC 3-2000.

Rating Based on Diagnostic Code 5293 as in effect prior to 
September 23, 2002

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, which are effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  

The former provisions of Diagnostic Code 5293, in effect 
before September 23, 2002, provide criteria for evaluating 
intervertebral disc disease.  Under the former provisions of 
Diagnostic Code 5293, a noncompensable evaluation is assigned 
for post-operative, cured intervertebral disc disease.  A 10 
percent rating requires evidence of mild intervertebral disc 
disease.  A 20 percent evaluation necessitates evidence of 
moderate intervertebral disc disease with recurring attacks.  
A 40 percent rating requires evidence of intervertebral disc 
disease which is severely disabling with recurring attacks 
and intermittent relief.  The highest evaluation allowable 
pursuant to this diagnostic code, 60 percent, necessitates 
evidence of pronounced intervertebral disc disease with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).   Rating 
under this diagnostic code is to be considered for the full 
rating period for consideration in this appeal, from June 9, 
2002, forward.   

The veteran is currently rated as 40 percent disabled.   The 
next higher rating of 60 percent under the version of 
Diagnostic Code 5293 as in effect prior to September 23, 
2002, is not warranted because there are no findings meeting 
or approximating pronounced intervertebral disc disease with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
In the present case, at private treatment in April 2003 deep 
tendon reflexes in the biceps, triceps, and brachioradialis 
were 2/4 and symmetrical. There was a positive Tinel's at the 
right elbow, while Tinel's was negative on the left.  No 
atrophy was noted.  Sensory examination was normal.  Some 
sciatica is described in private treatment records from March 
2003 to August 2003, and neuritis was diagnosed in January 
2008.  An electromyography in January 2008 was normal, and 
the neuritis that was present in January 2008 was found to 
have no effect on the on the veteran's occupation or usual 
daily activities.  In October 2003, May 2007 and December 
2007 reflexes were normal and sensory examination showed no 
deficits.  Such findings cannot be said to meet or 
approximated.  Although some radiculopathy has been shown, no 
muscle spasm has been demonstrated, reflexes have been 
normal, sensory examination has been normal more often than 
not, and the neuritis attributed to the diseased disc has 
been described as not interfering with employment or daily 
activities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  See VAOPGCPREC 3-2000.



Rating Based on Orthopedic Manifestations

Under the rating criteria, as effective prior to September 
26, 2003, 38 C.F.R. § 4.71a, Diagnostic Code 5287, pertains 
to rating ankylosis of the cervical spine.  Under this 
diagnostic code, unfavorable ankylosis is rated as 40 percent 
disabling, and favorable ankylosis is rated as 30 percent 
disabling.

Also as effective prior to September 26, 2003, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290, pertains to evaluation of 
limitation of motion of the cervical spine.  Under this 
diagnostic code, severe limitation is rated as 30 percent 
disabling, moderate limitation is rated as 20 percent 
disabling, and slight limitation is rated as 10 percent 
disabling.

The veteran is currently rated as 40 percent disabled due to 
limitation of motion or ankylosis of the cervical spine.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5290, as in effect 
prior to September 26, 2003, this is in excess of the maximum 
schedular rating of 30 percent for limitation of motion of 
the cervical spine.  It is also in excess of the rating of 30 
percent assignable for favorable ankylosis of the cervical 
spine (Diagnostic Code 5287), and is equal to the rating 
assignable for unfavorable ankylosis of the cervical spine 
(Diagnostic Code 5287), the highest rating available for 
ankylosis of the cervical spine.  There is no higher rating 
available for ankylosis or limitation of motion of the 
cervical spine under the rating criteria as in effect prior 
the September 26, 2003.

Under the new criteria, as effective from September 26, 2003, 
forward, 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, 
pertains to the current manifestation of the veteran's 
current cervical spine disability, including cervical strain, 
degenerative disc disease, intervertebral disc syndrome, and 
ankylosis.  

Under the revised rating criteria, the veteran's service-
connected disability of the cervical spine is evaluated 
pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine, as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 10% evaluation will be assigned for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of height.  

A 20% rating is assigned for forward flexion of the cervical 
spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  

A 40% rating requires evidence of unfavorable ankylosis of 
the entire cervical spine.  

A 100% rating requires evidence of unfavorable ankylosis of 
the entire spine.  

The following notes apply to the above rating criteria:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 degrees, left and right 
lateral flexion is zero to 45 degrees, and left and right 
lateral rotation is zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect 
from September 26, 2003).  

For the rating criteria as in effect from September 26, 2003, 
forward, 30 percent is the maximum schedular rating for 
limitation of motion of the cervical spine, and the rating 
assignable for favorable ankylosis of the cervical spine; and 
unfavorable ankylosis of the cervical spine is ratable as 40 
percent disabling.  40 percent is the maximum schedular 
rating for limitation of motion or ankylosis of the cervical 
spine.  The next higher rating based on loss of motion of the 
cervical spine, of 100 percent, would require unfavorable 
ankylosis of the entire spine (cervical and thoracolumbar), 
clearly not shown in the present case.

With respect to the nature of the veteran's ankylosis of the 
cervical spine, the May 2007 examiner indicated that there 
was cervical spine ankylosis of "part of cervical spine" in 
the neutral position.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243, Note 5.  Further, a rating of 40 percent requires 
unfavorable ankylosis of the entire cervical spine, not just 
part of it.  Id.  Thus, the criteria for a rating of 40 
percent are not met.  Because the veteran is currently in 
receipt of a 40 percent rating, which the maximum schedular 
rating available and requires unfavorable ankylosis of the 
cervical spine, a higher additional disability rating would 
not be warranted rating based on consideration of 38 C.F.R. 
§ 4.40, regarding functional loss due to pain, and 38 C.F.R. 
§ 4.45, regarding weakness, fatigability, incoordination or 
pain on movement of a joint.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 

Additional Rating Due to Neurological Impairment

The Board has considered whether an additional rating for 
neurological impairment, to be combined with the rating for 
orthopedic impairment, would result in a rating in excess of 
the currently assigned 40 percent for the veteran's cervical 
spine disability.  In so doing, the Board has considered 
whether the orthopedic and neurological manifestations 
combined under the rating criteria in effect from September 
23, 2002, to September 25, 2003, would result in a rating in 
excess of 40 percent for any period from September 23, 2002, 
forward (see 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), 
Note (2), which provides that when evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes).  The 
Board has further considered whether, under the rating 
criteria effective from September 26, 2003, orthopedic 
manifestations considered under the General Rating Formula 
for Disease and Injuries of the Spine combined with a rating 
for neurological manifestations would result in a rating 
higher than the currently assigned 40 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (evaluate intervertebral disc 
syndrome (preoperatively or postoperatively) either under the 
General Rating Formula for Disease and Injuries of the Spine 
or under the Formula for rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25).
 
Although the veteran does complain of neurological symptoms 
attributable to his cervical spine disability, there is no 
evidence to show that those symptoms, diagnosed as 
radiculopathy in May 2003 and diagnosed as neuritis after the 
results of the December 2007 and January 2008 VA 
examinations, are compensably disabling.  Electromyography 
conducted in January 2008 was negative, and it was determined 
that the veteran's nerve dysfunction would have no effect on 
is occupation and no effect on his usual daily activities.  
There is no showing of a greater degree of nerve dysfunction 
during earlier periods of the pendency of the veteran's 
claim.  Neuritis of the upper radicular groups of the 
cervical spine (fifth and sixth cervicals) is rated as 20 
percent disabling if mild, with higher ratings available if 
moderate or severe, and depending whether the major or minor 
extremity is affected.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8610.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.  Based on the VA examination findings in the 
present case, the Board finds that the veteran has no 
paralysis or neuralgia of the upper radicular group nerve 
distribution; and that any neuritis of the right upper 
radicular group is less than mild, and therefore does not 
warrant the minimum compensable rating of 20 percent.  The VA 
examination findings were essentially that there is no 
disability attributable to the diagnosed neuritis, and 
specifically that the neuritis would not affect the veteran's 
occupation or usual daily activities.  Accordingly, no 
additional compensable rating is warranted based on 
neurological disability attributable to the veteran's 
service-connected cervical spine disorder.  As such, there is 
also no compensable rating for neurological manifestations of 
the disability at issue to be combined with the 40 percent 
rating for orthopedic manifestations of the disability at 
issue, at any time during the rating period from September 
23, 2002.  

 Alternative Rating Based on Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
for period from September 23, 2002

Under the rating criteria of Diagnostic Code 5293 as in 
effect from September 23, 2002, to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), 
or, as codified after September 26, 2003, Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  As a result, the Board will consider 
Diagnostic Codes 5293 and 5243 in order to determine whether 
the veteran may receive an effectively higher level of 
disability compensation for the matter on appeal if the 
rating criteria based on incapacitating episodes applied.

The Board acknowledges the veteran's contentions as to 
incapacitating episodes.  At his May 2007 VA examination, he 
indicated that in the past year he had experienced 52 
incapacitating episodes, with each one lasting a day or maybe 
a little longer, and requiring that he take pain medication 
and lay down.  However, the veteran further indicated by 
history that he sees his health care provider every six 
months for his neck pain.  For purposes of evaluating 
intervertebral disc syndrome, an incapacitating episode has a 
specific definition: Note (1) of the new Diagnostic Code 5293 
(later revised to Diagnostic Code 5243) provides that for 
purposes of evaluations under that diagnostic code, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician (emphases added).  If the veteran only sees his 
care provider once every six months for neck pain, it is 
highly improbable that he is prescribed bed rest and 
treatment by a physician for incapacitating episodes of 
cervical spine disability 52 times a year.  At his December 
2007 VA examination, the veteran could not recall the amount 
of time he had lost from work in the last 12 months due to 
his cervical spine disability.  Further, as noted above, the 
veteran has declined to submit medical releases for or obtain 
and submit his private records of treatment for ongoing 
cervical spine disability.  The Board finds that the evidence 
is insufficient to demonstrate incapacitating episodes of the 
cervical spine as defined by VA regulations.  Accordingly, 
the next higher rating of 60 percent based on disability of 
the cervical spine, based on incapacitating episodes of a 
duration of at least 6 weeks over the period of a year, is 
not warranted in the present case.   See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect prior to September 26, 
2003); § 4.71a, Diagnostic Code 5243 (as in effect from 
September 26, 2003).   Thus, for the period from September 
23, 2002, forward, there is no evidence that meets or 
approximates the next higher rating of 60 percent based on 
the formula for incapacitating episodes due to intervertebral 
disc syndrome, since there is no evidence to show that the 
veteran was prescribed treatment including bed rest due to 
his cervical spine disability, for a total duration of at 
least 6 weeks over any period of 12 months.  Accordingly, for 
the period from September 23, 2002, an alternative rating 
based on incapacitating episodes, in excess of the 40 percent 
combined rating currently assigned for orthopedic and 
neurological manifestations of the veteran's cervical spine 
disability, is not warranted. 

Conclusion

In conclusion, the Board finds that the veteran is in receipt 
of the maximum schedular rating of 40 percent for limitation 
of motion or ankylosis of the cervical spine, as set forth in 
both the new and old rating criteria for rating of the 
veteran's cervical spine disability.  The Board further finds 
that no additional rating is warranted for the veteran's 
associated neurological disability, which is to be rated as 
no more than noncompensably disabling, and that an 
alternative rating in excess of 40 percent is not warranted 
based on symptoms of intervertebral disc syndrome,  or 
incapacitating episodes due to intervertebral disc syndrome.  
As a result, the Board finds that a rating in excess of 40 
percent for the veteran's service-connected cervical spine 
disability is not warranted for any period during the 
pendency of the veteran's claim.  Staged ratings are 
therefore not for assignment.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007). 

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

Entitlement to a rating in excess of 40 percent for cervical 
strain with C5-6 angulation, status post 
laminectomy/foraminotomy, is denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


